Citation Nr: 1116616	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-31 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Air Force from June 1955 to July 1975.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that, in part, denied the appellant's claim of entitlement to service connection for hypertension.

In August 2010, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge.  A transcript is in the claims file.  The Board thereafter remanded the case for additional development in November 2010; the case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  No chronic cardiac disorder, including hypertension, is shown to have been manifested in service or to a compensable degree within one year after the appellant's separation from service in July 1975.

2.  The competent and probative medical evidence of record preponderates against a finding that the appellant has current cardiovascular pathology, including hypertension, which is due to events that occurred during his active military service.


CONCLUSION OF LAW

The Veteran's hypertension is not the result of disease or injury incurred in or aggravated during active military service; cardiovascular disease or hypertension may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In May 2006, prior to the promulgation of the February 2007 rating action that, in part, denied the appellant's claim of entitlement to service connection for hypertension, the RO sent the appellant a letter that informed him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The appellant was sent a similar letter in November 2010.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, a March 2006 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Available private, VA and retired military medical treatment records have been associated with the claims file and reviewed.  Despite repeated attempts by the appellant and VA, the appellant's medical records dated between 1975 and 1994 could not be found.  Thus, it appears that all obtainable evidence identified by the appellant relative to his hypertension claim has been obtained and associated with the claims file, that the Veteran has been advised of the absence of records dating between 1975 and 1994, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In January 2011, the RO obtained a medical opinion on the question of the etiology and onset date of the appellant's current hypertension.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January 2011 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included descriptions of the history and symptoms for the claimed hypertension and demonstrated objective evaluations.  The medical reviewer was able to assess the nature, onset date, and etiology of the appellant's claimed hypertension.  

The Board finds that the January 2011 medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA reviewer failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also obtained an etiologic opinion from a physician as directed by the November 2010 Board remand.  Therefore, substantial compliance has been achieved.

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as cardiovascular disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant presented testimony at his August 2010 Travel Board hearing and stated that he had been treated for high blood pressure in 1966.  He said that he was put on medication for approximately three months and then taken off of the medication.  The appellant further testified that he had been told he had hypertension not long after he retired from service and that he had been told he needed to be on medication for high blood pressure at that time.

Review of the appellant's service medical treatment records reveals that the appellant underwent a periodic examination in May 1965; his blood pressure was recorded as 130/85.  Thereafter, he was required to undergo a blood pressure check.  This yielded readings of 140/85; 130/88; and 130/90.  He was supposed to have follow-up treatment in the outpatient clinic.  A blood pressure check was accomplished on May 20, 1965; his reading was 140/85.  A May 27, 1965 reading was 130/85.  In December 1966, the appellant underwent a remote station examination; he had a blood pressure reading of 126/84.  In January 1969, he had a blood pressure reading of 124/84.  The appellant underwent a periodic examination in January 1971; his blood pressure reading was 130/82 at that time.  

In July 1975, the appellant sought treatment foot pain that had been occurring for one month.  At that time, his blood pressure was 140/92.  The examining physician prescribed Vasodilan.  The appellant was seen ten days later for follow-up.  He was noted to have improved symptoms on the vasodilator.  The appellant's blood pressure was recorded as 110/74.  The physician again prescribed Vasodilan.  The appellant underwent a retirement examination in May 1975.  His blood pressure was recorded as 124/76, and his cardiac system was described as clinically normal.

The appellant retired from service in July 1975.  The earliest available post-service medical evidence of record dates from 1994.  At that time the appellant was in receipt of treatment at Patterson Air Force Base.  In August 1994, a blood pressure reading of 146/90 was recorded.  In September 1994, there was a reading of 152/96.

Review of the appellant's retired military treatment records dating between 1994 and 2008 reveals treatment for hypertension.  Likewise, review of the appellant's VA treatment records dated between 2000 and 2010 reveals that the appellant received treatment for hypertension.  An April 2010 VA primary care note describes the appellant's hypertension as well-controlled.  No diagnosis of any other cardiovascular disease is of record.

In January 2011, a VA physician reviewed the claims file.  The reviewer noted the various blood pressure readings were recorded for the appellant while he was in service.  The reviewer also noted the appellant's treatment with Vasodilan in service in July 1975, and stated that Vasodilan (a peripheral vasodilator) was used at that time for the treatment of dementia, peripheral vascular disease and Raynaud's disease.  The doctor said that the vasodilator was prescribed for foot pain and that Vasodilan was not an FDA-approved drug for hypertension.  The reviewer further noted that the first mention of an actual diagnosis of hypertension after service occurred in 2005, when the appellant was 69 years old and hospitalized for an acute syncopal event.  Based on the review of the evidence of record, the reviewing physician concluded that the appellant's current hypertension was not related to service and that the hypertension the appellant developed after his separation from service was most likely due to age and a family history of cardiovascular illness, including hypertension.  The physician stated that it is medically well-known that age alone is a risk factor for the development of hypertension and that either isolated systolic hypertension or combined diastolic/systolic hypertension occurs in over 50 percent of persons older than 65 years.  

The physician further stated that the appellant separated from service in 1975, with a 20-year history of normotensive to mildly elevated blood pressure readings in service.  The doctor said that there were no records to indicate that the appellant had met the criteria for a diagnosis of hypertension until 2005, and that the elevated 1994 blood pressure readings did not indicate that the appellant had hypertension at that time.  The reviewing physician concluded that the appellant did not have hypertension in service or until many years after service and that the appellant's progression from mildly elevated blood pressure readings to hypertension more than 20 years after his service separation was due to his age and a genetic predisposition to hypertension as found in his family medical history.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's hypertension and his active service, despite his contentions to the contrary.  The evidence of record does not demonstrate that the appellant was ever diagnosed with hypertension while he was in service.  Further, with respect to presumptive service connection, the evidence does not show that hypertension was manifested to a compensable degree within a year of the appellant's discharge from service in 1975.  The first clinical evidence in the record of a diagnosis of hypertension is in 2005.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis for the appellant's active duty.

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed hypertension and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has hypertension that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

However, a diagnosis of hypertension is based on repeated blood pressure readings which are measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination, and is therefore not susceptible to lay opinions on the existence of hypertension.  While the appellant is competent to say that he had high blood pressures while in service and now, he does not have the expertise to state that he met the requirements for a diagnosis of hypertension as a medical opinion would be required to do that.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Additionally, to the extent the Veteran is claiming he was diagnosed by a medical practitioner with diagnosis, the Board finds this history is not credible as it is contradicted by the medical evidence of record which, as noted above, does not reflect a diagnosis prior to 2005.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his representative as to the etiology or onset date of the appellant's current hypertension because they are not qualified to offer such opinions.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the evidence of record does not reveal that the appellant regularly sought treatment for high blood pressure readings or for hypertension either during service or for many years after service.  In particular, the competent medical evidence of record indicates that his current hypertension was initially diagnosed around 2005.  Any earlier related pathology is not of record.  Therefore, continuity has not here been established, either through the competent evidence or through the appellant's lay statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and current complaints.  In this case, the Board finds that the weight of the competent evidence is against a finding that the appellant's hypertension to active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on the VA medical opinion discussed above which reveals that the Veteran was first was diagnosed with hypertension in 2005.  The VA physician opined that it was less likely than not that the appellant's hypertension was related to service.  The medical evidence of record also indicates that the appellant's hypertension is etiologically related to his age and family history/genetic pre-disposition.  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In this case, the record reflects the Veteran served in the United States Air Force in the Republic of Vietnam from March 1967 until March 1968.  Therefore, the record establishes an in service event such that the Veteran is presumed to have been exposed to herbicides.  

If a Veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The regulations stipulate the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The proposed rule clarifies that ischemic heart disease specifically does not include hypertension.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  As hypertension is the only cardiac disorder diagnosed for the appellant, he has not been diagnosed with ischemic heart disease and thus, service connection under this theory is not warranted.

For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's hypertension claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


